*331Family Court incorrectly denied the father’s objections to the Support Magistrate’s order as untimely where it does not appear that the father was ever served with a copy of that order with notice of entry (Family Ct Act § 439 [e]; Matter of Commissioner of Social Servs. v Dietrich, 208 AD2d 474, 474-475 [1994]). However, as Family Court indicated it would rule were it to reach the merits of the objections, although the child, under the terms of the parties’ separation agreement, may have been temporarily emancipated when he left the mother’s residence to live with the father, the father’s support obligation was revived when the child returned to live with the mother (see Matter of Boden v Boden, 42 NY2d 210, 212 [1977]; Matter of Bogin v Goodrich, 265 AD2d 779, 781 [1999]; Matter of Crimmins v Crimmins, 192 Misc 2d 290 [2002]). There is no evidence that prior to turning 21, the child was self-supporting or withdrew from parental control and supervision (compare Matter of Roe v Doe, 29 NY2d 188 [1971]; see Matter of Alice C. v Bernard G.C., 193 AD2d 97 [1993]). Concur—Mazzarelli, J.P., Saxe, Friedman and Nardelli, JJ.